Appellant was convicted of pursuing the occupation of selling intoxicating liquors in prohibition territory and his punishment assessed at two years confinement in the State penitentiary.
The same question is presented in a motion to quash the indictment as was presented in the case of Cleveland v. State, recently decided. For the reasons stated in that opinion the court did not err in overruling the motion.
The indictment in this case, after alleging that appellant unlawfully engaged in and pursued the occupation of selling intoxicating liquors, alleges that he "did then and there sell to Joe Hall, Jeff Howard, Roe Bilton, and Jim Brown intoxicating liquors." Appellant in a motion to quash the indictment and by objecting to Jeff Howard, Roe Bilton and Joe Hall being permitted to testify that they and each of them purchased from appellant intoxicating liquors on various occasions, contends that the indictment alleges a sale jointly to the persons named and not that sales were made to each of them. We do not think the language used is subject to the construction sought to be placed thereon by appellant but that it alleges a sale made to each of the persons named.
Appellant also objected to persons not named in the indictment being permitted to testify that they purchased whisky from appellant. As appellant was prosecuted for pursuing the occupation of selling intoxicating liquors, any testimony which went legitimately to prove that issue was properly admitted. Of course, in addition to proving that he pursued the occupation, the State had to prove that he made at least two sales to persons named in the indictment, and the court so instructed the jury.
There was no error in permitting the State to introduce in evidence the orders of the Commissioners Court ordering the election and declaring the result, and the certificate of the county judge showing that publication had been made. It was not necessary to introduce all of these orders, but there was no impropriety in doing so. Only such orders as evidenced that prohibition had been legally adopted were required to be introduced, but that the State went further and showed that each step was legally and properly taken in the premises would present no error. Nor did they present any variance as to the necessary allegations in the indictment.
The charge instructed the jury that they must find that appellant unlawfully engaged in and pursued the occupation of selling intoxicating liquors and that he made at least "two different and separate sales of intoxicating liquors" to persons named in the indictment before they would be authorized to convict. It is not subject to the criticism contained in appellant's bill of exceptions.
The judgment is affirmed.
Affirmed. *Page 199